Parker, C. J.
The general rule is that an agent may be a witness to prove his agency as well as his acts.
There seems to be nothing to take this case out of the rule. On the contrary if there be any case in which an agent may be a witness to sustain his authority, this is that one.' The witness on his principal examination testified, not to an authority derived from a written agreement constituting him an agent of the defendant, nor to an *321authority which afterward on his cross-examination appeared to have been in writing. He did not even testify to any agreement between himself and the defendant, by which the agency was constituted. But his testimony related to a conversation between the defendant and the plaintiff; to which he was not at the time a party, by which the former authorized the latter to deliver goods to him.
The rule that a witness can not be admitted to testify to the contents of a written instrument which may be produced, had therefore no application.
The witness may have had authority to purchase goods as agent of the defendant by the terms of the written contract between them, but the plaintiff did not rely upon any such authority, or appear to have any knowledge of it, if it existed. He relied upon particular directions of the defendant to him, to deliver goods to the witness; and the contents of the writing were therefore immaterial in the case. If it had been produced, and no authority to purchase goods had appeared therein, that would not have changed the aspect of the case. If it contained restrictions upon the authority of the -witness, they could not affect the plaintiff If it had contained an agreement between the witness and the defendant that the witness should purchase no goods at any time without the express assent of the defendant to each purchase, the plaintiff would still be entitled to recover, if the testimony of the witness were credited, that the defendant himself gave the plaintiff directions to deliver goods to him on his request.
If the defendant supposed that there was any thing in the writing which might by implication have the effect to discredit the witness, it was in that view evidence independent of the plaintiff’s case, and to be produced by himself.

Judgment on the verdict.